Citation Nr: 0816325	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  04-35 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1968 to February 1972.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2006 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 2007, a 
videoconference hearing was held before the undersigned.  A 
transcript of the hearing is of record.  The case was before 
the Board in September 2007 when it was remanded for further 
development.


FINDINGS OF FACT

1. The veteran's service-connected disabilities of post-
traumatic stress disorder (PTSD); diabetes mellitus, type II; 
peripheral neuropathy, left hand; tinnitus; peripheral 
neuropathy, right upper extremity; peripheral neuropathy, 
left lower extremity; peripheral neuropathy, right lower 
extremity; erectile dysfunction; residuals of a transient 
ischemic attack with subsequent stroke; and bilateral hearing 
loss are rated 70 percent combined, and diabetes and 
peripheral neuropathies share common etiologies.   

2.  The veteran's service-connected disabilities are not 
shown to be of such nature and severity as to preclude him 
from obtaining or maintaining substantially gainful 
employment. 


CONCLUSION OF LAW

The schedular requirements for TDIU are met; however, a TDIU 
rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  An April 2006 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  Additionally, in compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the April 2006 letter 
also informed the veteran of disability rating and effective 
date criteria.  He has had ample opportunity to respond/ 
supplement the record, and is not prejudiced by any technical 
notice deficiency (including in timing) that may have 
occurred earlier in the process.  

The veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in September 2006 and 
September 2007 and a VA opinion in December 2006.  The 
veteran has not identified any evidence that remains 
outstanding.  VA's duty to assist is also met.  Accordingly, 
the Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  For the above purpose of one 
60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular- renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).  For those veterans who fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a), total 
disability ratings for compensation may nevertheless be 
assigned when it is found that the service-connected 
disabilities are sufficient to produce unemployability; such 
cases should be referred to the Director, Compensation and 
Pension Service, for extraschedular consideration.  38 C.F.R. 
§ 4.16(b).

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App.  
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  
38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  Thus, the Board may not consider the 
effects of the veteran's nonservice-connected disabilities on 
his ability to function.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The veteran's service-connected disabilities and respective 
ratings are:  PTSD, rated 30 percent; diabetes mellitus, type 
II, rated 20 percent; peripheral neuropathy, left hand, rated 
10 percent; tinnitus, rated 10 percent; peripheral 
neuropathy, right upper extremity, rated 10 percent; 
peripheral neuropathy, left lower extremity, rated 10 
percent; peripheral neuropathy, right lower extremity, rated 
10 percent; and erectile dysfunction, residuals of a 
transient ischemic attack with subsequent stroke, and 
bilateral hearing loss, all rated noncompensable.  The 
combined rating for these disabilities is 70 percent.  
38 C.F.R. § 4.25.  Because the diabetes and peripheral 
neuropathies share common etiologies, they are considered as 
one disability (see 38 C.F.R. § 4.16(a)) rated as 50 percent.  
Accordingly, the schedular criteria for TDIU under 38 C.F.R. 
§ 4.16(a) are met.  

To establish entitlement to TDIU, however, it must also be 
shown that, due to the service-connected disabilities alone, 
the veteran is unable to obtain or pursue substantially 
gainful employment.  The preponderance of the evidence is 
against such a finding.

On August 2006 VA audiology examination, the veteran reported 
that when he wore his hearing aids he could function at his 
current job.

On September 2006 VA psychiatric evaluation, the veteran 
reported that he had retired from his job as a land surveyor 
in 2003 after he had a stroke and additional medical problems 
of diabetes and a brain tumor were identified.  In 2005, he 
graduated from a two year technical program with a grade 
point average of 3.98.  He was looking for work using his 
skills in computer assisted drafting.  The examiner noted he 
was uncomfortable with social situations, but seemed able to 
tolerate them when he was motivated, as evidenced by his 
school attendance, training to help with a Disaster Relief 
Program, and being active with his church.  The veteran 
reported that he was working on his computer to create a 
database of previous survey records.  The examiner opined 
that PTSD was not a factor hindering him from employment:

He was able to maintain a job for 28 years.  After 
retiring secondary to health problems he completed 
a 2-year degree at ITT studying computer assisted 
drafting and graduating with a grade point average 
of 3.98.  He is active in his church and while he 
experiences discomfort, he is able to tolerate 
that discomfort when motivated.

On September 2006 VA general medical examination, after 
examining the veteran, the examiner concluded that his 
physical limitations were as follows:  

1 - no lifting over 60-70 lbs.  No repetitive 
lifting from 25-50 lbs, no more than 6 times per 
hour[,] veteran states that he is limited to 
lifting 10 lbs with the left arm. 
2 - no climbing ladders, operating a forklift, or 
machinery
3 - no prolonged standing or walking, no more 
than 30 minutes total of combined standing or 
walking per hour.

In a September 2006 statement, the veteran reported 
that he could not drive any distance without having to 
walk to ease the pain in his legs, but if he walked 
too much the pain would become too intense.  He said 
he was unable to do the job he was trained for because 
of his diabetes.  

On December 2006 VA claims file review, the VA physician 
expanded upon the September 2006 VA general medical 
examiner's opinion and stated that those limitations are 
"relative to the veteran's service-connected conditions of 
diabetes and peripheral neuropathy and cerebrovascular 
disease of diabetes."  The physician stated that he could 
not opine whether the veteran was employable or not because 
there were too many non-medical variables involved.  

During the July 2007 hearing, the veteran testified that his 
diabetes, stroke, and peripheral neuropathy contributed to 
his leaving his employment as a land surveyor in 2003.  He 
reported being able to walk 100 yards; however, the pain in 
his feet and arms would get really bad when he walked that 
far.  He had trouble maintaining a grasp with his hands.  

On November 2007 VA diabetes examination, the veteran 
reported that he could not work as a land surveyor because of 
his service-connected disabilities and could not resume work 
due to his foot and hand problems.  

On November 2007 VA examination, the examiner reviewed the 
veteran's claims file and examined the veteran.  The 
veteran's history and examination revealed no identifiable 
clinical residuals of the veteran's stroke.  The veteran 
reported that after his stroke in 2002, he continued his work 
as a land surveyor, but no longer went out in the field to do 
actual land surveys and just performed administrative 
supervisory duties in the office.  Regarding the veteran's 
diabetes and its complications, the examiner noted that 
peripheral neuropathy of the bilateral lower extremities was 
moderate in severity and affected his gait and balance as 
demonstrated by the veteran's walking with a cane, walking 
with a slightly wide based gait, and having a neuropathic 
slapping quality to his gait.  He complained of pain in his 
lower legs when he had to stand or sit for longer than a few 
minutes and found it necessary to be up and about frequently.  

His daily activities included getting up in the morning, 
taking a shower, eating breakfast made by his wife, then 
spending time reading books or looking at the news on the 
computer.  He did his own typing with the 'hunt and peck' 
method.  The examiner observed that he was able to sit for 
several minutes in the waiting room and fill out a health 
questionnaire, on which he wrote legibly, describing his past 
medical history, listing his current medications, and 
providing other personal data.  He was also able to sit 
through the interview portion of the examination, was 
conversant, able to hear and respond appropriately and to 
give precise details of dates, symptoms, and prior treatment.  
His orientation and cognition were normal as observed during 
the one hour evaluation.  He described cramping episodes in 
his hands about four times a day and if he was holding 
something in his hand at the time of an episode, he would 
likely drop it.  He complained of lessened strength and 
decreased sensation and pain in the left hand and arm along 
with numbness and tingling in the right forearm.  It was 
noted he was right handed.  

Objective examination revealed normal fisting, normal 
musculature of the arms and hands, no intrinsic wasting, no 
thenar emonence wasting, and normal strength of the thumbs 
against the examiner's attempt at pulling apart the opposed 
thumb and middle finger.  The veteran reported independence 
in usual daily activities of dressing, bathing, toileting, 
eating, driving, talking, and walking.  He experienced 
trouble with most household chores, especially those 
involving overhead work due to his shoulders.  He was able to 
use a leaf blower and to do some sweeping.  He had slightly 
diminished sensation to light touch, pin, and vibration in 
the distal hands, along with the feet in a stocking glove 
distribution.  Tinels sign was positive at the left elbow and 
negative at both wrists.  Functions of the hand, including 
pinching, picking up objects, shaking hands, waving, pushing, 
and pulling, were all completed satisfactorily.  He did not 
drop anything.  He had difficulty taking off and putting on 
his shirt because of pain with the overhead movements of his 
shoulders.  X-rays (taken in August 2007) of the shoulders 
revealed minimal degenerative bone reaction in the regional 
bones that was compatible with the veteran's age.  A possible 
rotator cuff tear also could not be ruled out.  
Electromyography (EMG)/nerve conduction velocity (NCV) 
results revealed evidence of mild left ulnar neuropathy above 
the wrist.  NCV of bilateral median nerves and the right 
ulnar nerve was normal.  EMG of the left arm and cervical 
paraspinal muscles was normal and there was no evidence of 
cervical radiculopathy.  

The examiner noted that the veteran's nonservice-connected 
conditions included bilateral shoulder bicipital tendonitis 
and shoulder impingement syndrome; lumbosacral spine 
arthropathy; plantar fasciitis; and clinically silent small 
brain mass presumed to be benign meningioma.  The examiner 
provided the following opinion:

No, I do not find his impairments from service-
connected conditions . . . to be serious enough to 
preclude certain types of accommodative 
occupational activities - since he demonstrated 
capacity to carry out clerical tasks as described 
above.

The competent (medical) evidence of record does not reflect 
that the veteran's service-connected disabilities alone 
prevent him from participating in all forms of regular 
substantially gainful employment.  While the September 2006 
and December 2006 VA opinions concluded that the veteran's 
service-connected disabilities physically limited him in 
lifting heavy weights, climbing ladders, operating heavy 
machinery, and standing or walking for prolonged periods, the 
September 2007 VA examiner concluded that his service-
connected disabilities did not preclude him from certain 
types of accommodative occupational activities, including 
clerical tasks.  Additionally, the August 2006 audiology 
examiner noted the veteran reported being able to function at 
his job with the use of hearing aids and the September 2006 
VA psychiatric examiner concluded that the veteran's PTSD did 
not hinder him from employment.

The veteran has argued that he is unable to perform his 
chosen career as a land surveyor.  The regulations governing 
TDIU do not provide for TDIU because a veteran is unable to 
pursue a single career path, rather they provide for TDIU 
where the veteran is unable to secure or follow a 
substantially gainful occupation because of service-connected 
disabilities.  The evidence does not show that the service-
connected conditions are of such unusual disabling nature as 
to preclude the veteran from all types of substantial 
employment.  "The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment."  Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  The September 2007 VA examiner concluded after 
reviewing the veteran's claims file, including past VA 
examinations, that the veteran was capable of performing the 
physical and mental acts required by some types of 
employment, particularly clerical employment.  Additionally, 
subsequent to his retirement as a land surveyor, the veteran 
got a technical degree in computer assisted drafting; there 
is no evidence of record showing that his service-connected 
disabilities prevent him from pursuing such work.  It is also 
notable that some of the veteran's limitations, specifically 
his problems with overhead work, arise from his nonservice-
connected disability of bicipital tendonitis and shoulder 
impingement syndrome, and not from any of his service-
connected disabilities.

Hence, the Board concludes that the preponderance of the 
evidence is against a finding that the veteran's service-
connected disabilities render him unemployable.  The benefit 
of the doubt doctrine does not apply and the claim must be 
denied.



ORDER

A TDIU rating is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


